Name: 84/97/EEC: Commission Decision of 14 February 1984 amending for the first time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-22

 Avis juridique important|31984D009784/97/EEC: Commission Decision of 14 February 1984 amending for the first time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat Official Journal L 051 , 22/02/1984 P. 0022 - 0022 Spanish special edition: Chapter 03 Volume 29 P. 0305 Portuguese special edition Chapter 03 Volume 29 P. 0305 *****COMMISSION DECISION of 14 February 1984 amending for the first time Decision 84/10/EEC concerning certain measures of protection against classical swine fever relating to fresh pigmeat (84/97/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/646/EEC (2), and in particular Article 8 thereof, Whereas, resulting from the epizootic of classical swine fever which has occurred, and considering that it has broken out successively in different parts of the territory of the Community, the Council has adopted, on 10 January 1984, Decision 84/10/EEC (3) concerning certain protective measures against classical swine fever as regards fresh pigmeat; Whereas the evolution of the disease and notably the appearance of new outbreaks in certain parts of the territory of the Community necessitates the extension and adaption of these measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/10/EEC is hereby amended as follows: 1. In Article 2, 'meat conforming to Decision 84/10/EEC' is replaced by 'meat conforming to Decision 84/10/EEC, as amended by Decision 84/97/EEC'. 2. Article 4 is replaced by the following: 'Article 4 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof.' 3. The Annex is replaced by the following: 'ANNEX THE FEDERAL REPUBLIC OF GERMANY: The "Regierungsbezirk" of Muenster, the parts of the territory of the "Regierungsbezirk" Weser-Ems, made up of the following "Kreise": Grafschaft Bentheim, Emsland, Cloppenburg, Osnabrueck-Stadt, Osnabrueck-Land, Vechta, Oldenburg-Land. In the other "Regierungsbezirk", an area of two kilometres radius around all outbreaks of classical swine fever. THE KINGDOM OF THE NETHERLANDS: An area of two kilometres radius around all outbreaks of classical swine fever. THE ITALIAN REPUBLIC: An area of two kilometres radius around all outbreaks of classical swine fever.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 11, 14. 1. 1984, p. 33.